Citation Nr: 0320771	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  01-03 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether an overpayment of pension benefits in the calculated 
amount of $14,140 was properly created.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran had active service from January to November 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  
In that decision, the RO retroactively reduced the veteran's 
nonservice-connected pension benefits, based on the discovery 
of previously unreported income.  This action resulted in an 
overpayment of pension benefits in the calculated amount of 
$14,140.

The veteran submitted a Notice of Disagreement with the RO's 
decision in February 2001.  A Statement of the Case was 
issued to him in March 2001, and the veteran perfected an 
appeal in April 2001.  Thus, despite the RO's letter of 
August 2002 advising the veteran that his appeal was not 
timely, the Board finds that he did, in fact, properly 
perfect an appeal of the RO's January 2001 decision.  The 
Board therefore finds that it has jurisdiction to decide this 
matter.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.101 (2002) (defining the Board's jurisdiction). 

Here, it is noted that a portion of the $14,140 overpayment 
assessed in this case may have already been recouped.  In 
accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), 
however, the Board will consider the issue on appeal with 
respect to the entire amount.

In connection with his current appeal, the veteran requested 
and was scheduled for a personal hearing before a Veterans 
Law Judge at the RO.  Although he was notified of the time 
and date of the hearing by mail, he failed to appear and 
neither furnished an explanation for his failure to appear 
nor requested a postponement or another hearing.  Pursuant to 
38 C.F.R. § 20.702(d) (2002), when an appellant fails to 
appear for a scheduled hearing and has not requested a 
postponement, the case will then be processed as though the 
request for a hearing had been withdrawn.  Accordingly, the 
Board will proceed with consideration of the veteran's case 
based on the evidence of record.

Liberally construing the veteran's communications to the RO 
regarding the debt at issue in this case, the Board finds 
that he has submitted a timely request for a waiver of 
recovery of this debt.  38 U.S.C.A. § 5302(a) (West 2002); 38 
C.F.R. § 1.963(b)(2) (2002).  The waiver issue, however, has 
not yet been considered by the RO.  Inasmuch as the waiver 
issue is not inextricably intertwined with the issue now 
before the Board on appeal, it is referred to the RO for 
initial consideration.  See 38 C.F.R. § 1.911(c)(1) (2002); 
Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991) (holding 
that "when a veteran raises the validity of the debt as part 
of a waiver application . . . it is arbitrary and capricious 
and an abuse of discretion to adjudicate the waiver 
application without first deciding the veteran's challenge to 
the lawfulness of the debt"); see also VA O.G.C. Prec. Op. 
No. 6-98 (holding that when a veteran challenges the validity 
of the debt and seeks waiver of the debt, the RO must first 
fully review the debt's validity and, if the office believes 
the debt to be valid, prepare a written decision fully 
justifying the validity of the debt before referring the 
waiver request to the Committee on Waivers and Compromises).  


FINDINGS OF FACT

1.  The veteran was awarded nonservice-connected pension 
benefits effective in September 1987, based on his reports of 
no income from any source.  

2.  On several occasions thereafter, the veteran was notified 
that the rate of his pension was directly related to his 
income and that he was obligated to notify VA immediately of 
any changes in his income.  

3.  In October 2000, the RO learned that the veteran had been 
in receipt of benefits from the Social Security 
Administration since October 1998, which he had failed to 
report to VA.  

4.  Based on this information, the RO retroactively reduced 
the veteran's pension from October 1, 1998, to March 31, 
2001, which resulted in an overpayment of pension benefits in 
the amount of $14,140.

5.  The $14,140 pension overpayment was not created solely 
due to VA administrative error.


CONCLUSION OF LAW

The overpayment of pension benefits in the calculated amount 
of $14,140 is a valid indebtedness.  38 U.S.C.A. § 5112(b) 
(West 2002); 38 C.F.R. §§ 3.500, 3.501 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the U.S. Court 
of Appeals for Veterans Claims (Court) has held that the 
notice and duty-to-assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) do not apply in overpayment 
cases.  See Barger v. Principi, 16 Vet. App. 132 (2002).

Regardless, the Board finds that VA has complied with the 
duties to assist and notify set forth in the VCAA.  In 
pertinent part, the VCAA provides that VA has a duty to 
notify a claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, in an October 2000 letter, the RO notified the 
veteran of the evidence on which the proposed retroactive 
reduction in his pension benefits was based.  He was further 
advised of his right to request and hearing and advised that 
he could submit evidence showing that the proposed reduction 
should not take place.  The veteran did not avail himself of 
this opportunity.  The veteran was also notified of the 
applicable legal provisions in a March 2001 Statement of the 
Case.  Given the facts of this case, and the nature of the 
issue on appeal, the Board finds that VA has satisfied its 
notification duties to the veteran under the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
In this case, the RO has obtained income information from the 
Social Security Administration regarding the veteran's 
income, which he has not disputed.  Given the facts of this 
case, there is no indication of outstanding evidence which 
has not yet been obtained and the Board concludes that there 
is no reasonable possibility that any further assistance to 
the veteran would aid in substantiating his claim.  As VA has 
fulfilled the duty to assist and notify, the Board finds that 
no additional action is necessary.  

I.  Factual Background

The record shows that in a February 1988 rating decision, the 
RO determined that the veteran was permanently and totally 
disabled for purposes of entitlement to nonservice-connected 
pension benefits.  

In May and June 1988 financial statements, the veteran 
indicated that he had no income from any source.  Based on 
his reported financial information, the RO awarded the 
veteran pension benefits effective in September 1987.

In an October 1988 letter, the RO notified the veteran that 
his monthly pension rate had been amended, after he had been 
released from a health care facility.  He was reminded that 
the rate of his pension was directly related to his income 
and that an adjustment to his payment would be made if his 
income changed.  He was advised that failure to inform VA 
promptly of any changes in his income could result in an 
overpayment which was subject to repayment.  Enclosed in the 
letter was VA Form 21-8768, which contained additional 
information regarding his income reporting responsibilities. 

In October 1997, the RO sent the veteran an "important 
reminder" to the effect that he was obligated to inform VA 
immediately if there was any change in his income, including 
receipt of benefits from the Social Security Administration.  
He was advised that if he did not notify the RO promptly of 
any additional income, "an overpayment may be created which 
you will have to repay."  

In November 1998, the veteran visited the RO and reviewed his 
claims folder.  In December 1998, he was provided with a copy 
of his entire claims folder, at his request.  His claims 
folder contained copies of the letters which advised him of 
his income reporting responsibilities regarding his pension.  

In October 2000, the RO learned that the veteran had been in 
receipt of benefits from the Social Security Administration 
since October 1998, which he had failed to report to VA.  

In an October 2000 letter, the RO notified the veteran of a 
proposed retroactive reduction in his pension benefits 
effective October 1, 1998, to reflect the receipt of this 
previously unreported income.  He was given the opportunity 
to submit additional evidence or request a hearing, but 
elected not to do so.  

In a January 2001 letter, the RO notified the veteran that 
they had retroactively reduced his pension from October 1, 
1998, which resulted in an overpayment of pension benefits.  
In a February 2001 letter, the veteran was advised that the 
amount of his overpayment was $14,140.

The veteran appealed the RO's decision, arguing that the 
$14,140 was an invalid debt.  Specifically, he claimed that 
he had immediately notified VA when he began receiving 
benefits from the Social Security Administration.  Therefore, 
he argued that the debt was not his fault and was due solely 
to administrative error by VA.  

II.  Analysis

Pursuant to 38 U.S.C.A. § 1521(a), pension is payable to a 
veteran of a period of war who is permanently and totally 
disabled from nonservice-connected disability not the result 
of his or her own willful misconduct.  Basic entitlement 
exists if, among other things, the veteran's income is not in 
excess of the applicable maximum annual pension rate 
specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a); 38 
C.F.R. §§ 3.3(a)(3) (2002).

Payments of VA nonservice-connected pension benefits are made 
at a specified annual maximum rate, reduced on a dollar-for-
dollar basis by annualized countable income.  38 U.S.C.A. §§ 
1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23 (2002).  
Payments of any kind, from any source, shall be counted as 
income during the 12-month annualization period in which 
received, unless specifically excluded.  38 C.F.R. §§ 3.271, 
3.272 (2002).

In this case, the benefits from the Social Security 
Administration which the veteran began to receive in October 
1998 do not fall within any of the enumerated exclusions in 
the applicable criteria.  See 38 C.F.R. §§ 3.262, 3.272.  
Thus, the RO properly counted these payments as income and 
the appropriate deduction was made.  As set forth above, this 
action resulted in an overpayment in the calculated amount of 
$14,140.  The veteran has not contested the fact that he 
received this income, nor the amount received.  Since the 
record does not show that the RO committed either factual or 
legal error in computing his annual countable income or the 
overpayment at issue here, the Board is satisfied that the 
$14,140 pension overpayment was properly calculated.  
Schaper, 1 Vet. App. at 434.  

Here, the Board notes that the veteran contends that the 
overpayment at issue in this case is invalid as it was due to 
sole administrative error.  Specifically, he claims that he 
notified VA immediately after he began receiving benefits 
from SSA, and that the overpayment at issue here resulted 
from VA's failure to take action to reduce his pension 
benefits upon receiving this notification.

Under 38 U.S.C. § 5112(b)(10), the effective date of a 
reduction or discontinuance of compensation by reason of an 
erroneous award based solely on administrative error or error 
in judgment shall be the date of last payment.  See also 38 
C.F.R. § 3.500(b)(2) (2002).  As the Court noted, "[s]tated 
another way, when an overpayment has been made by reason of 
an erroneous award based solely on administrative error, the 
reduction of that award cannot be made retroactive to form an 
overpayment debt owed to VA from the recipient of the 
erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 
(2000).  

Sole administrative error may be found to occur in cases 
where the veteran neither had knowledge of nor should have 
been aware of the erroneous award.  Further, such error 
contemplates that neither the veteran's actions nor his 
failure to act contributed to payment pursuant to an 
erroneous award.  38 U.S.C.A. § 5112(b)(10) (West 2002); 38 
C.F.R. § 3.500(b)(2) (2002).

In this case, the veteran claims that he immediately notified 
VA when he began receiving benefits from the Social Security 
Administration in October 1998.  The record, however, 
contains no objective evidence to support this contention.  
For example, there is no letter in the claims folder from the 
veteran providing such notification, nor is there a report of 
contact indicating that he called the RO with this 
information.  In such a case as this, the administrative 
presumption of regularity applies.  The presumption of 
regularity supports the official acts of public officers and 
absent clear evidence to the contrary, the Court presumes 
that they have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  See Ashley v. Derwinski, 2 Vet. 
App. 307 (1992).

While the Ashley case dealt with regularity and procedures at 
the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), 
the Court applied the presumption of regularity to procedures 
at the RO level, such as in the instant case.  The Court 
specifically held that a statement such as the one of this 
veteran, standing alone, is not sufficient to rebut the 
presumption of regularity in RO operations.  The veteran's 
contention that he notified VA that he was in receipt of 
Social Security benefits in 1998, standing alone, is 
insufficient evidence to rebut the presumption of regularity.

Even assuming for the sake of argument that the veteran did 
notify the RO in October 1998 that he had begun receiving 
Social Security benefits, the Board finds that sole 
administrative error would not be present here.  In order to 
find sole administrative error on the part of VA, the 
evidence must reflect that the veteran neither had knowledge 
of nor should have been aware of the erroneous award.  
Further, neither his actions nor his failure to act must have 
contributed to the overpayment.  38 U.S.C.A. § 5112(b)(10); 
38 C.F.R. § 3.500(b)(2).

In this case, the veteran continued to accept pension 
benefits at the same rate after October 1998, when he knew or 
should have known that was entitled to a reduced rate due to 
his receipt of Social Security benefits.  Thus, he would have 
been under the obligation to contact VA to correct the error.  
Because he continued to accept the erroneous payment, 
however, his failure to act would have contributed to the 
overpayment.  In view of the foregoing, the Board must find 
that the overpayment at issue in this case was not due to 
sole administrative error.  38 U.S.C.A. § 5112(b)(10); 38 
C.F.R. § 3.500(b)(2). 

In summary, the Board finds that the overpayment at issue in 
this case was properly created and is a valid debt.  Narron 
v. West, 13 Vet. App. 223 (1999).  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit of the doubt rule.  38 U.S.C.A. § 5107(b) (West 
2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

The overpayment of pension benefits in the calculated amount 
of $14,140 is a valid indebtedness and the appeal is denied.  



____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

